NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARIA DAYSI RODRIGUEZ DE                        No.    18-71326
ESTRADA,
                                                Agency No. A209-795-185
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Maria Daysi Rodriguez de Estrada, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her appeal from an immigration judge’s decision denying her

application for asylum, withholding of removal, and relief under the Convention


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings. Zehatye v. Gonzales,

453 F.3d 1182, 1185 (9th Cir. 2006). We grant the petition for review and remand.

      The BIA denied asylum and withholding of removal on the basis that

Rodriguez de Estrada failed to establish a nexus to her familial relationship with

her son. Substantial evidence does not support that determination. See Parada v.

Sessions, 902 F.3d 901, 910-11 (9th Cir. 2018) (evidence that the applicant was

persecuted in retaliation for his brother’s conduct established a nexus to family as a

protected ground); see also Barajas-Romero v. Lynch, 846 F.3d 351, 359-60 (9th

Cir. 2017) (holding that the less demanding “a reason” standard applies to

withholding of removal claims); Parussimova v. Mukasey, 555 F.3d 734, 741 (9th

Cir. 2009) (an asylum applicant establishes that a protected ground was “one

central reason” for persecution where the persecutor would not have harmed the

applicant absent that motive).

      In denying CAT relief, it is unclear from the record whether the agency

considered potentially dispositive record evidence that gangs commonly murder

entire families in retaliation for one family member’s refusal to join the gang and

the government of El Salvador may participate or acquiesce in such activity. See

                                          2                                    18-71326
Cole v. Holder, 659 F.3d 762, 771-72 (9th Cir. 2011) (“[W]here potentially

dispositive testimony and documentary evidence is submitted, the BIA must give

reasoned consideration to that evidence.”); see also Madrigal v. Holder, 716 F.3d

499, 502, 509 (9th Cir. 2013) (remanding for agency to consider all evidence in

assessing likelihood of torture).

      Thus, we grant the petition for review and remand Rodriguez de Estrada’s

asylum, withholding of removal, and CAT claims to the agency for further

proceedings consistent with this disposition. See INS v. Ventura, 537 U.S. 12, 16-

18 (2002) (per curiam).

      We deny Rodriguez de Estrada’s motion to expedite (Docket Entry No. 30)

as moot.

      The government shall bear the costs for this petition for review.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                         3                                   18-71326